Citation Nr: 0206905	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to August 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
prostate cancer as a result of exposure to ionizing 
radiation.  The Board denied the claim in a November 1997 
decision.  The veteran subsequently appealed this decision to 
the Court of Appeals for Veterans Claims (Court).  In May 
1998, the Court vacated the Board's November 1997 decision 
pursuant to the Secretary's unopposed joint motion for remand 
which concluded that further development of the claim was 
warranted.  The Board remanded the claim to the RO in October 
1998 for additional development.


FINDINGS OF FACT

1.  The veteran participated in the occupation of Nagasaki, 
and was exposed to no more than 1 rem of ionizing radiation 
in service.

2.  The preponderance of the evidence demonstrates that the 
veteran's prostate cancer, which was first shown medically 
many years after service, was not caused by his exposure to 
ionizing radiation in service nor is otherwise related to 
active service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his prostate cancer stems from his 
exposure to ionizing radiation in service.  According to his 
statements of record, he claims exposure to radiation through 
his participation in the occupation of Nagasaki immediately 
following the detonation of the atomic bomb.  He states that, 
as a member of the 2nd Service Battalion, 2nd Marine Division, 
he was involved in reconstruction activities which included 
burying dead bodies, decommissioning radioactive military 
materials and capturing prisoners.  He further recalls 
consuming radioactive local food and water.  He was not 
issued a film badge to monitor his radiation exposure.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  These 
changes in law are potentially applicable to the claim on 
appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC), the veteran and his representative have been 
advised of the Reasons and Bases in denying his claim.  In 
support of his claim on appeal, the veteran has submitted 
written argument, a statement detailing his claimed exposure 
to radiation in Nagasaki, private clinical records and an 
article entitled "VA Scientists Vote Unanimously That 
Prostate Cancer is Radiogenic."  The RO has obtained a dose 
estimate of the veteran's exposure to radiation from the 
Defense Threat Reduction Agency (DTRA) as well as opinion 
from both the Chief Public Health and Environmental Hazards 
Officer (Undersecretary for Health) and the Director of 
Compensation and Pension regarding the possible etiological 
association between his radiation exposure and prostate 
cancer.  The RO has also obtained all VA and private medical 
records identified by the veteran as relevant to his claim on 
appeal.

In a written presentation dated in April 2002, the veteran's 
representative argued that the Undersecretary for Health's 
opinion that it was "unlikely" that the veteran's prostate 
cancer was due to his in service exposure to radiation 
conflicted with the standard of proof provided in 38 U.S.C. 
§§ 5107(b) and 38 C.F.R. § 3.311(c)(i).  In this respect, 
38 C.F.R. § 3.311(c)(i) states that the Undersecretary for 
Health must determine that there is "no reasonable 
possibility" of an etiological relationship while 38 U.S.C. 
§§ 5107(b) requires that any reasonable doubt of material 
fact be resolved in favor of the veteran.  The term 
"likely" has been defined as a "word of general usage and 
common understanding, broadly defined as of such nature or so 
circumstantial as to make something probable and having a 
better chance of existing or occurring or not," and the term 
likelihood "imports something less than reasonably 
certain."  Black's Law Dictionary, 925 (6th Ed. 1990).  
Conversely, the term unlikely refers to a factual finding 
which is not probable or has a better chance of not 
occurring.  Thus, the term "unlikely" is the equivalent of 
a finding that the preponderance of the evidence is against 
the factual finding.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49, 53-6 (1990); Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002).

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The veteran has been 
provided proper notice, he has been provided ample 
opportunity present evidence and argument in support of his 
claim, and there are no outstanding requests to obtain 
additional evidence or information that is both relevant to 
the claims on appeal and known to exist.  On the facts of 
this case, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claim at this 
time.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of prostate cancer.  
His separation examination, dated in August 1946, indicated a 
"Normal" clinical evaluation of his genito-urinary system.  
His discharge certificate reveals that he participated in the 
"Occupation of Japan" from September 23, 1945 to July 29, 
1946.  His post-service medical records first reveal a 
diagnosis of adenocarcinoma of the prostate in 1994. 

Research from DTRA confirms that the veteran was a member of 
the American occupation forces in Japan following World War 
II.  He was present in the VA- defined Nagasaki area from 
September 23 through October 9, 1945 while assigned to the 
3rd Battalion, 2nd Marine Division.  He was also present from 
November 14, 1945 to January 4, 1946 while assigned to 2nd 
Battalion, 2nd Marine Division.  DTRA noted that a scientific 
dose reconstruction, entitled Radiation Dose Reconstruction 
U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 
1945- 1946 (DNA 5512F), had determined the maximum possible 
radiation dose that might have been received by any 
individual who was at Nagasaki for the full duration of the 
American occupation, dated from September 1945 to June 1946.  
Using all possible "worst case" assumptions, the maximum 
dose any individual serviceman might have received from 
external radiation, inhalation and ingestion was less than 1 
rem.  However, the estimate did not mean that any individual 
approached that level of exposure.  Rather, DTRA indicated 
that the great majority of servicemen had no probable 
radiation exposure, and that the highest dose received by 
anyone was a few tens of millirem.

In a memorandum dated in May 2000, the VA Chief Public Health 
and Environmental Hazards Officer noted that DTRA estimated 
that the veteran was exposed to a dose of less than 1 rem 
during service.  It was noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1998, did not provide 
screening doses for prostate cancer.  Citing to studies 
entitled Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pp. 316 to 318 (1990) and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd Edition, p. 
168 (1995), the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  In light of the above, the VA Chief Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the appellant's prostate cancer could be 
attributed to exposure to ionizing radiation in service.

By letter dated in June 2000, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the veteran's prostate cancer could be 
attributed to his in-service exposure to ionizing radiation.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Prostate cancer is not subject to presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(d).  By 
amendment in 1998, VA added prostate cancer to the list of 
"radiogenic" diseases under the provisions of 38 C.F.R. 
§ 3.311.  63 Fed. Reg. 50993 (Sept. 24, 1998).  See generally 
article entitled "VA Scientists Vote Unanimously That 
Prostate Cancer is Radiogenic" submitted by the veteran.

In order for the disease process of prostate cancer to be 
service connected under 38 C.F.R. §§ 3.311, it must be shown 
that the veteran was exposed to ionizing radiation during 
service and that his prostate cancer was first manifested 
five years or more after his radiation exposure.  38 C.F.R. 
§ 3.311(b)(2)(xxiii) (2001).  The veteran, through his 
participation in the occupation of Nagasaki, is deemed to 
have been a radiation-exposed veteran, as defined by VA law 
and regulations.  38 C.F.R. § 3.309(d)(3)(ii)(B) (2001).  As 
indicated above, his medical records show that his prostate 
cancer was first manifested more than five years from his in- 
service exposure.

However, the Board finds, by a preponderance of the evidence, 
that the veteran's prostate cancer was not caused by his 
exposure to ionizing radiation in service.  The VA Chief 
Public Health and Environmental Hazards Officer has opined 
that it was unlikely that the veteran's prostate cancer was 
caused by his exposure to less than 1 rem of ionizing 
radiation in service.  The VA Director of Compensation and 
Pension Service, in a subsequent memorandum, stated that 
there appeared to be "no reasonable possibility" that the 
prostate cancer was the result of his exposure to radiation 
in service.  

In so finding, the Board recognizes that the provisions of 
38 C.F.R. § 3.311 and the article submitted by the veteran 
establish that ionizing radiation could induce prostate 
cancer.  However, as noted in the proposed rule to add 
prostate cancer to the list of radiogenic diseases, the 
degree to which radiation exposure is a factor to the 
development of a malignancy varies depending on the type of 
malignancy, the amount rate and type of radiation exposure, 
and other relevant risk factors such as age at time of 
exposure.  See 61 Fed. Reg. 50264 (Sept. 25, 1996).  VA's 
Chief Public Health and Environmental Hazards Officer has 
reviewed these factors in determining that the veteran's 
prostate cancer was unlikely caused by his in service 
radiation exposure.  The Board finds that, on the facts of 
this case, the opinion by VA's Chief Public Health and 
Environmental Hazards Officer holds more probative value than 
the generalized information contained in the article 
submitted by the veteran.  See Sacks v. West, 11 Vet. App. 
314 (1998) (a generic medical treatise evidence that does not 
specifically opine to the particular facts of a case holds 
little probative value).  Accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 1991).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active peacetime military service.  
38 U.S.C.A. § 1110 (West 1991).  A malignant tumor may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1133 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2001).

In this case, there is no evidence that the veteran's 
prostate cancer was manifested until many years after his 
separation from service.  It is not contended, and it is not 
shown, that his prostate cancer was first manifested in 
service or within one year therefrom.  There is also no 
competent or probative evidence linking prostate cancer to 
active service.  The veteran's own interpretation of the 
medical evidence of record is not relevant as it holds no 
probative value in this case.  Espiritu v. Derwinski, 2 Vet. 
App. at 494; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §3.159)).  Although the veteran appears 
to dispute the accuracy of his dose assessment provided by 
DTRA, the veteran has not presented an alternate dose 
estimate from a credible source.  38 C.F.R. § 3.311(a)(3) 
(2001).

Based upon the above, the Board finds the veteran 
participated in the occupation of Nagasaki, and was exposed 
to no more than 1 rem of ionizing radiation in service.  The 
preponderance of the evidence demonstrates that his prostate 
cancer, which was first shown medically many years after 
service, was not caused by his exposure to ionizing radiation 
in service nor is otherwise related to active service.  There 
is no doubt of material fact to be resolved in his favor.  38 
U.S.C.A. § 5107(b) (West Supp. 2000.  The claim for service 
connection for prostate cancer, therefore, must be denied.


ORDER

Service connection for prostate cancer is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

